                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF INDIANA
                           SOUTH BEND DIVISION

ALVIN CHRISTMAS,                      )
                                      )
            Petitioner,               )
                                      )
      v.                              )     CAUSE NO. 3:17-CV-704-RLM-MGG
                                      )
WARDEN,                               )
                                      )
            Respondent.               )

                             OPINION AND ORDER

      Alvin Christmas, a prisoner without a lawyer, filed a habeas corpus petition

challenging a disciplinary hearing (ISP 17-07-307) in which a hearing officer found

him guilty of making or possessing intoxicants in violation of Indiana Department

of Correction policy B-231 on July 21, 2017. As a result, he was sanctioned with

the loss of 30 days earned credit time. The Warden has filed the administrative

record and Mr. Christmas filed a traverse, making the case ripe for ruling.

      The Fourteenth Amendment guarantees prisoners certain procedural due

process rights in prison disciplinary hearings: (1) advance written notice of the

charges; (2) an opportunity to be heard before an impartial decision-maker; (3) an

opportunity to call witnesses and present documentary evidence in defense, when

consistent with institutional safety and correctional goals; and (4) a written

statement by the fact-finder of evidence relied on and the reasons for the

disciplinary action. Wolff v. McDonnell, 418 U.S. 539 (1974). To satisfy the due
process requirement, there must also be “some evidence” in the record to support

the guilty finding. Superintendent, Mass Corr Inst. v. Hill, 472 U.S. 445, 455

(1985). In his petition, Mr. Christmas argues there are two grounds which entitle

him to habeas corpus relief.

      In the first ground, Mr. Christmas contends there was insufficient evidence

for the hearing officer to find him guilty. In the context of a prison disciplinary

hearing, “the relevant question is whether there is any evidence in the record that

could support the conclusion reached by the disciplinary board.” Supt. v. Hill, 472

U.S. at 455-456. “In reviewing a decision for some evidence, courts are not

required to conduct an examination of the entire record, independently assess

witness credibility, or weigh the evidence, but only determine whether the prison

disciplinary board’s decision to revoke good time credits has some factual basis.”

McPherson v. McBride, 188 F.3d 784, 786 (7th Cir. 1999) (quotation marks

omitted).

      [T]he findings of a prison disciplinary board [need only] have the
      support of some evidence in the record. This is a lenient standard,
      requiring no more than a modicum of evidence. Even meager proof
      will suffice, so long as the record is not so devoid of evidence that the
      findings of the disciplinary board were without support or otherwise
      arbitrary. Although some evidence is not much, it still must point to
      the accused’s guilt. It is not our province to assess the comparative
      weight of the evidence underlying the disciplinary board’s decision.

Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000) (quotation marks, citations,

parenthesis, and ellipsis omitted).



                                         2
      Mr. Christmas was found guilty of making or possessing intoxicants in

violation of IDOC policy B-231, which prohibits inmates from ”[m]aking or

possessing intoxicants, or being under the influence of any intoxicating substance

(e.g., alcohol, inhalants). Indiana Department of Correction, Adult Disciplinary

Process: Appendix I. http://www.in.gov/idoc/files/02-04-101_

APPENDIX_I-OFFENSES_6-1-2015(1).pdf.

      The conduct report charged Mr. Christmas as follows:

      On 7-17-17 at approx 8:45 am I officer French found intoxicants in
      the cabinet in offender Christmas 128467 and it tested positive for
      alcohol.

ECF 5-1 at 1.

      Officer Brown provided this statement about the incident:

      On 7-17-17 at approx. 8:45 am I Officer Brown saw Officer French
      find intoxicants that tested positive for alcohol in the cabinet in
      offender 128462 B224.

ECF 5-2 at 1.

      The hearing officer provided the following written summary of the video

footage of the incident:

      At approx. 8:43AM Officer K. French is at cell B224. He enters the
      cell and is seen shaking it down. Offender Christmas is on the range,
      cuffed behind the back standing in front of his cell.

      At approx. 8:58AM items are being placed outside of the cell of
      offender Christmas.

      Officer D. Brown is seen at approx. 9:02AM.



                                        3
      At approx. 9:05AM Officer K. French is seen with items taken from
      the cell, which include a crate, a bucket and some other unknown
      items. There looks to be items in the crate, but I am not sure exactly
      what they are.

ECF 5-7 at 1.

      In assessing the evidence, the hearing officer decided there was enough

evidence in the record to find Mr. Christmas guilty of making or possessing

intoxicants in violation of offense B-231. A conduct report alone can be enough

to support a finding of guilt. McPherson v. McBride, 188 F.3d at 786. That’s the

case here. In the conduct report, Officer French detailed his discovery of bottles

containing intoxicants in Mr. Christmas’s cell during a shakedown of his cell.

Officer Brown, who assisted Officer French in the shakedown of Mr. Christmas’s

cell, provided a statement that he saw Officer French find bottles of intoxicants in

the cabinet of Mr. Christmas’s cell. Officer Brown conducted an Alco-Blow test on

the bottles of intoxicants and found that at least one of the bottles tested positive

for alcohol. Photographic evidence showed the bottles of intoxicants Officer French

confiscated from Mr. Christmas’s cell. In light of the conduct report detailing

Officer French’s discovery of the bottles of intoxicants in Mr. Christmas’s cell

coupled with the Alco-Blow test results that were positive for alcohol, there was

more than “some evidence” for the hearing officer to find Mr. Christmas guilty of

violating offense B-231.

      Nevertheless, Mr. Christmas asserts there was insufficient evidence to find

him guilty for a number of reasons. He first claims the results of the Alco-Blow

                                         4
test weren’t reliable because another offender’s name appeared on the report: the

report lists the name “Chritmas” instead of “Christmas.” But here it appears that

Officer Brown simply misspelled Mr. Christmas’s name. Second, at his hearing,

Mr. Christmas made a statement that the Alco-Blow test results had someone

else’s identification number—128467—listed on it. The court’s review of the

record, however, shows that Mr. Christmas’s identification number is 128467 and

the number on the Alco-Blow test results has the same number—128467.

      Mr. Christmas further complains there was insufficient evidence for the

hearing officer to find him guilty because the only items taken from his cell were

two pillows, a wash bucket, and a milk crate. He seems to rely on the hearing

officer’s written summary of the video footage of the incident to claim there were

no bottles of any kind confiscated from his cell. While the written summary of the

video footage confirms that a crate and bucket were removed from Mr. Christmas’s

cell, it might not have been possible for the hearing officer to see what was in the

crate or bucket when she viewed the footage because she stated “There looks to

be items in the crate, but I am not sure exactly what they are.” Mr. Christmas is

asking the court to reweigh the evidence, which isn’t the court’s role. McPherson

v. McBride, 188 F.3d at 786 (the court is not “required to conduct an examination

of the entire record, independently assess witness credibility, or weigh the

evidence.”). Rather, the court’s role is to determine if the hearing officer’s decision

to revoke good time credits has some factual basis. Because the hearing officer,


                                          5
who presided over Mr. Christmas’s hearing, considered all of the relevant evidence

in this case, including (1) the conduct report, (2) Mr. Christmas’s statement, (3)

Officer Brown’s statement, (4) the Alco-Blow test results, (5) the video footage of

the incident, and (6) photographs of the bottles containing intoxicants, there was

no violation of Christmas’s due process rights. Supt. v. Hill, 472 U.S. at 456-457

(“the relevant question is whether there is any evidence in the record that could

support the conclusion reached by the disciplinary board.”). The hearing officer’s

finding that Mr. Christmas was guilty was neither arbitrary nor unreasonable in

light of the facts presented in this case. This ground doesn’t state a basis for

habeas corpus relief.

      In the second ground of his petition, Mr. Christmas argues his Eighth

Amendment rights were violated because three to four days after his disciplinary

hearing he received a “bad work evaluation” and loss of contact visitation for a

period of six months in an unrelated matter. Unlike his other grounds, this

ground doesn’t question whether Mr. Christmas was afforded due process as it

relates to his disciplinary hearing. Because his Eighth Amendment claim does not

affect the fact or length of his custody, it can’t be remedied in a habeas corpus

petition pursuant to Section 2254. Montgomery v. Anderson, 262 F.3d 641, 643

(7th Cir. 2001). If Mr. Christmas wishes to challenge his conditions of

confinement, he must assert those claims under 42 U.S.C. § 1983, rather than in

a habeas corpus proceeding under 28 U.S.C. § 2254. To the extent Mr. Christmas


                                        6
claims his loss of contact visitation also constitutes “a form of double jeopardy,”

that contention fails because double jeopardy principles do not apply in the prison

disciplinary context. Meeks v. McBride, 81 F.3d 717, 722 (7th Cir. 1996). This

ground doesn’t identify a basis for habeas corpus relief, either.

      If Mr. Christmas wants to appeal this order, he doesn’t need a certificate of

appealability because he is challenging a prison disciplinary proceeding. See

Evans v. Circuit Court, 569 F.3d 665, 666 (7th Cir. 2009). But he can’t proceed

in forma pauperis on appeal because pursuant to 28 U.S.C. § 1915(a)(3) an appeal

in this case could not be taken in good faith.

      For these reasons, Alvin Christmas’s petition for writ of habeas corpus (ECF

1) is DENIED and Mr. Christmas’s motion for default judgment (ECF 13) is

DENIED as moot. The clerk is DIRECTED to close this case.

      SO ORDERED on December 10, 2018


                                             /s/ Robert L. Miller, Jr.
                                            JUDGE
                                            UNITED STATES DISTRICT COURT




                                        7
